Citation Nr: 1043012	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis 
(DVT) of the left lower extremity, to include whether the 
severance of service connection for left lower extremity DVT, 
effective September 1, 2007, was proper.  

2.  Entitlement to an initial compensable disability evaluation 
for surgical scar, status post left femur giant cell tumor 
excision, prior to October 23, 2008, and in excess of 10 percent 
thereafter.

3.  Entitlement to an initial compensable disability evaluation 
for scar, status post left foot second degree burn.

4.  Entitlement to an initial compensable disability evaluation 
for status post left femur giant cell tumor.

5.  Entitlement to an initial compensable disability evaluation 
for left knee osteophyte.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 
2006.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March and June 2007 of the 
Department of Veterans Affairs (VA) Benefits Delivery at 
Discharge unit in Winston-Salem, North Carolina.  The claims file 
was subsequently transferred to the Regional Office (RO) in 
Wilmington, Delaware.

In a January 2010 rating decision, the Veteran's disability 
evaluation for surgical scar, status post left femur giant cell 
tumor excision was increased to 10 percent disabling, effective 
October 23, 2008.  The Veteran was advised of the increased 
rating; however, he did not withdraw his appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, this appeal continues. 

In the March 2007 rating decision, the RO also granted service 
connection for gastroesophageal reflux disease and status post 
right lateral cuboid fracture, evaluated as noncompensable.  
According to an August 2008 rating decision, the status post 
right lateral cuboid fracture was increased to 10 percent 
disabling, effective April 24, 2008.  In a May 2007 rating 
decision, the RO denied service connection for left index finger 
laceration.  Although these issues were addressed in the May 2009 
statement of the case, the Veteran has not perfected an appeal of 
those additional claims.  38 C.F.R. § 20.200 (2010).  Therefore, 
those claims are not before the Board.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  During the April 2010 hearing, the Veteran 
submitted evidence and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the jurisdiction to 
consider the new evidence pursuant to 38 C.F.R. § 20.1304(c).

The issues of entitlement to initial compensable disability 
evaluations for status post left femur giant cell tumor and left 
knee osteophyte are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left lower extremity DVT was the result of a left femur 
operation during active service and was shown to be resolved 
without problem on predischarge examination in August 2006.

2.  The current medical evidence does not establish a diagnosis 
of disease or disability due left lower extremity DVT.

3.  In an August 2006 rating decision, the RO granted service 
connection for left lower extremity DVT for the purpose of 
entitlement to vocational rehabilitation and assigned a 20 
percent rating: the RO proposed severance of service connection 
for left lower extremity DVT in a March 2007 rating decision, and 
the Veteran received written notice of the proposed severance by 
letter in April 2007.

4.  The RO severed service connection for left lower extremity 
DVT in a June 2007, to be effective September 1, 2007.

5.  The evidence shows that left lower extremity DVT resolved 
without residual disability prior to discharge from active 
service; in the absence of evidence that a chronic disability 
resulting from left lower extremity DVT was incurred in or 
aggravated by active duty military service, the August 2006 RO 
rating decision, granting service connection for left lower 
extremity DVT for purposes of vocational rehabilitation, was 
clearly and unmistakably erroneous.

6.  No adverse symptomatology emanating from the Veteran's 
service-connected surgical scar, status post left femur giant 
cell tumor excision and scar, status post left foot second degree 
burn was shown before October 23, 2008.

7.  As of October 2008, the Veteran's surgical scar, status post 
left femur giant cell tumor excision and scar, status post left 
foot second degree burn are shown to be productive of some 
tenderness but show no limitation of function or other symptoms.


CONCLUSIONS OF LAW

1.  Chronic residuals of a left lower DVT are not shown to have 
been present in service, or at any time thereafter.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The severance of the award of service connection for left 
lower extremity DVT, effective September 1, 2007, was proper.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(d) (2010).  

3.  Prior to October 23, 2008, the criteria for a compensable 
evaluation for surgical scar, status post left femur giant cell 
tumor excision and scar, status post left foot second degree burn 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (effective prior to 
October 23, 2008).

4.  Since October 23, 2008, the criteria for a disability 
evaluation in excess of 10 percent for surgical scar, status post 
left femur giant cell tumor excision and scar, status post left 
foot second degree burn have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118 Diagnostic Codes 7804 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was provided a VCAA notice letter in August 2006, 
before the original adjudication of the claim.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The August 2006 VCAA notice 
letter also provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection and 
increased rating, and the duty to assist requirements have been 
satisfied.  Private treatment reports and VA treatment records 
dated from 2007 to 2009 were obtained and associated with the 
claims folder.  VA examinations were performed in 2006 and 2010 
in order to obtain medical evidence as to the nature and extent 
of the claimed disabilities.  The Board finds that the VA 
examination reports obtained in this case are adequate.  The VA 
examiners reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the claimed disabilities, 
and recorded pertinent findings consistent with the examination 
and record.  The Board finds that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  There is no identified relevant evidence that has not 
been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he is entitled to service connection for 
a left lower extremity DVT.  A review of service treatment 
records reflects that the Veteran incurred a DVT in the left 
lower extremity during service in February 2006.  According to an 
August 2006 report, he was put on anticoagulation for six months 
to be completed in August 2006.  An August 2006 predischarge VA 
examination report noted that the cause of the Veteran's left 
lower extremity DVT was his recent left femur operation.  He 
further indicated that the DVT resolved without problems.

Post service, there is no evidence of a DVT in the left lower 
extremity.  The Veteran has provided no medical evidence of the 
claimed disability.  The VA examination reports, VA treatment 
records and private treatment reports do not provide any evidence 
to support a finding of current DVT involving the left lower 
extremity.  The Veteran himself has not alleged that he has any 
current DVT.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Overall, since no current left lower extremity DVT has been 
identified by a medical professional, the Veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be awarded 
to an applicant who has a disability existing on the date of the 
application, and not for a past disability).  As there is no 
probative evidence of a current DVT, the preponderance of the 
evidence is against the Veteran's claim, and the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim for service connection for DVT of the left 
lower extremity is denied.



Improper Severance Claim

In addition, the Veteran asserts that the RO's severance of 
service connection for DVT of the left lower extremity was 
improper.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government). 38 C.F.R. § 3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was CUE must 
be based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

Although the same standards apply in a determination of CUE error 
in a final decision under § 3.105(a) and a determination as to 
whether a decision granting service connection was the product of 
CUE for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award. Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. 
Gober, 10 Vet. App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
latest address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.

In this case, service connection for left lower extremity DVT was 
established for purposes of entitlement to vocational 
rehabilitation by means of an August 2006 rating decision.  In 
that decision, the RO noted that a 20 percent rating may be 
assigned for DVT, bilateral.  The rating decision noted that 
medical records dated in February 2006 noted bilateral DVT.  
There was no discussion of the remaining service treatment 
records.  In March 2007 rating decision, the RO proposed to sever 
service connection for DVT of the left lower extremity.  In a 
June 2007 rating decision, the RO formally severed service 
connection for left lower extremity DVT, effective September 1, 
2007.  

As noted above, service connection will be severed only where 
evidence establishes that a previous grant of service connection 
was clearly and unmistakably erroneous.  In this case the 
evidence shows that left lower extremity DVT was noted in 
February 2006.  However, the August 2006 predischarge VA 
examination clearly shows that DVT had resolved without residual 
disability.  The evidence shows that the Veteran was prescribed 
anticoagulation medication for 6 month.  During the hearing in 
April 2010, the Veteran testified that he had received medication 
for 6 months to a year but was not currently receiving any 
treatment for DVT.  He testified that if he had any surgery in 
the future, he was told he would require treatment to prevent 
blood clots.  He did not indicate that he had a current diagnosis 
of DVT or was currently receiving treatment for that condition.  

On review of the evidence of record, the Board finds the evidence 
supports the finding that the grant of service connection for 
left lower extremity DVT was clearly and unmistakably erroneous.  
The one episode of left lower extremity DVT in February 2006 
resolved without residual disability as shown by the findings in 
the August 2006 predischarge VA examination.  Without evidence of 
a chronic disability show in service, the record contains no 
basis upon which it can be found that the left lower extremity 
DVT was incurred in or aggravated during active military service.  
See38 C.F.R. § 3.303.

The Board has also considered the Veteran's statements and 
testimony in support of his claim that the severance of service 
connection for left lower extremity DVT was improper.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is only competent to report personal 
knowledge as it comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, left lower extremity DVT is not the type 
of disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Moreover, the Veteran has conceded that he does 
not currently have left lower extremity DVT.

Based on all the evidence, the Board concludes that awarding 
service connection for left lower extremity DVT was clearly and 
unmistakably erroneous and the severance of service connection 
was proper in this case.



Increased rating

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  It is also necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3 (2010).  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

As noted above, service connection for surgical scar, status post 
left femur giant cell tumor excision and scar, status post left 
foot second degree burn was granted in the March 2007 rating 
decision on appeal with an initial noncompensable evaluation 
assigned to both, effective December 1, 2006, using Diagnostic 
Code 7802.  38 C.F.R. § 4.118.  The Board notes that on September 
23, 2008, VA amended the criteria for evaluating scars. See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only 
effective, however, for claims filed on or after October 23, 
2008, although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not requested 
such consideration.  The RO nevertheless considered his scar 
disorders under the amended criteria in a May 2009 statement of 
the case, and in a January 2010 rating decision. The January 2010 
rating decision assigned a10 percent disability evaluation for 
surgical scar, status post left femur giant cell tumor excision, 
effective October 23, 2008.  The Board therefore will also 
consider the claim under the amended criteria.

Before October 23, 2008, each scar was rated zero percent 
disabling under Diagnostic Code 7802. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective prior to October 23, 2008).

Scars, other than of the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding 6 square inches (39 square 
centimeters), a 20 percent rating if the area or areas exceed 12 
square inches (77 square centimeters), a 30 percent rating if the 
area or areas exceed 72 square inches (465 square centimeters), 
and a 40 percent rating if the area or areas exceed 144 square 
inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (prior to October 2008).  A note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage. Id.

Scars that are superficial, are not productive of limitation of 
motion, and are not on the head, face, or neck warrant a 10 
percent evaluation if they involve an area or areas of 144 square 
inches (929 square centimeters) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (prior to October 2008).

A 10 percent evaluation is authorized for superficial, unstable 
scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 
2008).  A note following Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar. Id.

A maximum evaluation of 10 percent is warranted for superficial 
scars that are painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to October 2008).  A note following 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage. Id.

Scars may also be rated based on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior 
to October 2008).

Turning to the evidence, the Veteran's August 2006 VA 
predischarge VA examination report noted the presence of a left 
lower extremity surgical scar over the medial aspect of the left 
lower extremity above the knee.  The examiner noted that the scar 
is 5.0 by 1.5 centimeters and well healed without any keloid 
formation.  The scar was not deeply adherent to the underlying 
area and the skin was of normal color, appearance, and texture.  
It was further noted that the Veteran had full use of the left 
knee without any tenderness on palpation.  The Veteran was also 
noted to have a laceration, wound or burn scar which consisted of 
an oval area of minimal erythema of the skin over the dorsum of 
the left foot.  The examiner reported that it measured 6.5 by 5 
centimeters and was not raised or depressed below the skin 
surface.  He further noted that it was not deeply adherent to the 
underlying tissue.  There was no tenderness or skin breakdown.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's left knee scar and left foot scar are 
appropriately evaluated as 0 percent disabling, prior to October 
23, 2008.  There is no clinical evidence to show that either scar 
is deep, unstable, or painful; measures at least 144 square 
inches (929 square centimeters) in area; or causes limitation of 
motion or function

The Veteran is not entitled to a compensable disability 
evaluation for his scars, either jointly or severally, under the 
other provisions before October 23, 2008.  The Board notes that 
at the April 2010 Board hearing, the Veteran claimed he 
experienced pain in both scars since service.  However, the old 
version of Diagnostic Code 7804, pertaining to painful scar, does 
not apply because the scars were not tender on VA examination in 
2006.  See 38 C.F.R. § 4.31 (prior to October 2008) (in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown).  The Board notes that the 
zero percent evaluation under Diagnostic Code 7804 would hold 
true whether the scars were rated together or separately, as an 
absence of symptomatology is a bar to compensation. Id.

Because there is no post-service evidence of any adverse 
symptomatology associated with the scars after service and until 
the May 2009 VA examination, the criteria for a compensable 
evaluation under all of the provisions noted above could not 
possibly be met for any of the provisions noted above with the 
exception of Diagnostic Code 7802.  However, a compensable 
evaluation under that provision is not warranted because at no 
time has the evidence shown service-connected scarring covering 
an area of 929 square centimeters.

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's left knee scar and 
left foot scar.  However, as neither scar has been shown to be 
deep, unstable, or to cause limited motion, prior to October 23, 
2008, Diagnostic Codes 7801, 7803, and 7805 do not apply.  See 
38 C.F.R. § 4.118 (prior to October 2008).

In summary, the competent medical evidence of record fails to 
demonstrate that initial compensable ratings are warranted for 
the Veteran's service-connected left knee scar and left foot 
scar. Accordingly, the Board finds that the assigned zero percent 
evaluations, prior to October 23, 2008, are appropriate.

Effective October 23, 2008, under Diagnostic Code 7801, burn 
scar(s) or scar(s) due to other causes, not of the head, face, or 
neck, that are deep and nonlinear in an area or areas of at least 
6 square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.) warrant a 10 percent rating

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches(929 sq. cm.) or greater warrant a 10 percent evaluation. 
Note (2) under that code provides that if multiple qualifying 
scars are present, assign a separate evaluation for each affected 
extremity based on the total area of the qualifying scars that 
affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent evaluation.  Note (1) to 
DC 7804 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2) for that code provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  Note 
(3) under that provides that scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also receive an evaluation 
under diagnostic code 7804, when applicable.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.

See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).

The Veteran underwent another VA scar examination in May 2009, 
during which the examiner noted that there was a scar on his left 
foot where he had an osteoma removed from the left femur.  
Regarding the scar on the left foot, the VA examiner noted that 
it was a burn and that the Veteran has absolutely no symptoms.  
He reported no residuals, no pain, and no fluctuation.  
Examination revealed a 2 by 3, slightly hyperpigmented area, not 
adherent to deeper tissue, without keloid formation, breakdown, 
or ulcerations.  It was further noted that the foot scar was 
benign.  The scar on the left thigh measured 8 centimeters in 
length and about a quarter of centimeter in width.  It was 
painful to touch, but it was not adherent to deeper tissue.  
There was no keloid formation and no functional limitations 
because of the scar.  

As noted above, the RO increased the disability evaluation to 10 
percent disabling for surgical scar, status post left femur giant 
cell tumor excision under Diagnostic Code 7804, effective October 
23, 2008.  The Board finds that a higher rating is not warranted, 
even when considering the scars jointly.  

Considering the rating criteria effective from October 23, 2008, 
the Board finds that DC 7801 does not apply to either scar 
because as depicted on the VA examinations, the Veteran's scars 
were not deep and nonlinear.  DC 7802 does not apply because the 
scar did not exceed an area or areas of 144 square inches.  DC 
7805 does not apply because the results of this examination did 
not indicate that the Veteran's left knee scar or left foot scar 
cause any additional disabling effects.

Although the Veteran contends that the left foot scar is painful, 
the VA examiner indicated that it was benign.  In any event, 
considering the Veteran's service connected scars jointly, a 
higher is not warranted under the revised Diagnostic Code 7804 
because there are only two service-connected scars and neither 
scar was shown to be unstable on any of the VA examinations.

In summary, the competent medical evidence of record fails to 
demonstrate that, since October 23, 2008, a disability rating in 
excess of 10 percent is warranted for the Veteran's service-
connected left knee scar and left foot scar, either singly or 
jointly.  Accordingly, the Board finds that the assigned 10 
percent evaluation, effective to October 23, 2008, is appropriate 
for both scars jointly.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board finds the assigned Diagnostic Code adequately addresses 
the Veteran's symptoms of pain.  There is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected scars.  The Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a noncompensable 
rating prior to October 23, 2008, and 10 percent disability 
evaluation, since October 23, 2008, and higher evaluations are 
not warranted.  As discussed above, the criteria giving rise to 
that rating have a definitive effective date.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for left lower extremity DVT is 
denied.

As severance of service connection for left lower extremity DVT, 
effectuated September 1, 2007, was proper, service connection is 
not restored and the appeal is denied.

Entitlement to an initial compensable disability evaluation for 
surgical scar, status post left femur giant cell tumor excision 
is denied.

Entitlement to an initial compensable disability evaluation for 
scar, status post left foot second degree burn is denied.

A disability evaluation in excess of 10 percent, since October 
23, 2008, for surgical scar, status post left femur giant cell 
tumor excision and scar, status post left foot second degree burn 
is denied.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claims for initial 
compensable disability evaluations for status post left femur 
giant cell tumor and left knee osteophyte. 

Regarding the Veteran's status post left femur giant cell tumor, 
the most recent VA examination was in May 2008.  The Veteran was 
found to have pain upon pressure and mild swelling of the left 
lower portion of the thigh.  Range of motion was from zero to 120 
degrees, with pain starting at 120 degrees.  There was no 
instability of the left knee joint.  Regarding the Veteran's left 
knee osteophyte, the most recent VA examination was in August 
2006.  

During the April 2010 hearing, the Veteran reported that he had 
physical therapy for a few months.  Private treatment records 
reflect the Veteran underwent physical therapy beginning in 
October 2008 and ending in December 2008.  The medical diagnoses 
included left knee and hip sprain.  It was also noted that an x-
ray of the left knee demonstrated arthritis.  The assessment on 
the October 2008 physical therapy evaluation was left patella 
femoral syndrome.  According to the April 2010 hearing 
transcript, the Veteran reported experiencing instability of his 
left knee.  

An examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the current 
state of that disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination).  Under the circumstances, the Board finds that a 
new examination is needed to determine the severity of the 
Veteran's status post left femur giant cell tumor and left knee 
osteophyte.  Any additional private and VA treatment records 
should be obtained and added to the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
January 2008, and any additional records of 
private treatment identified by the Veteran, 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
the VA.  All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the claims file.  In addition, 
the Veteran and his representative should be 
informed of any such problem.   

2.  Then, schedule the Veteran for the 
appropriate VA examination to determine the 
current severity of the status post left 
femur giant cell tumor and left knee 
osteophyte.  The claims folder and a separate 
copy of this REMAND must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  Moreover, a 
notation to the effect that this record 
review has taken place must be included in 
the examination report.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies, including range of motion studies in 
degrees, should be performed.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify any 
objective evidence of pain or functional loss 
due to pain.  The physician should also 
express an opinion concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the Veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated 
use or during flare-ups.  If this is not 
feasible, the physician should so state.

3.  After completing any additional 
notification and/or development deemed 
necessary, to include any additional 
examinations, readjudicate the claims in 
light of all evidence received since the 
January 2010 supplemental statement of the 
case (SSOC).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
SSOC, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


